DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chia Yun Chou on 2/18/2022. 
The application has been amended as follows: 
In the claims:
In claim 11, lines 17-18,  change  “the reference voltage” to  ------a reference voltage-----.


               			Allowable Subject Matter
Claims 1-20 are allowed.

 				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “compensation unit” that is coupled with functional language “configured to” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure of “an analog-to-digital converter, a current comparator, a controller, a memory, and a digital-to-analog converter connected in sequence” described in paragraph [0040] of the specification as performing the claimed function, and equivalents thereof.


REASONS FOR ALLOWANCE:
Kim et al. (US 2014/0176409 A1) teaches first switching TFT is switched by a scan signal supplied to a gate line. As the first switching TFT is turned-on, a data voltage supplied to a data line is supplied to the driving TFT . The driving TFT  is switched by the data voltage supplied from the first switching TFT . A second switching TFT include a gate electrode connected to a sensing signal line, a source electrode connected to the reference voltage line, and a drain electrode connected to a node connected to the driving TFT and the organic light emitting diode. A data current flowing to the organic light emitting diode is controlled by switching the driving TFT . The capacitor is connected between gate and source terminals of the driving TFT, wherein the capacitor stores a voltage corresponding to the data voltage supplied to the gate terminal of the driving TFT, and turns-on the driving TFT by the use of stored voltage. The organic light emitting diode is electrically connected between a cathode power source and the source terminal of the driving TFT, wherein the organic light emitting diode emits light in response to the data current supplied from the driving TFT. A method of driving an organic light emitting display device comprises generating an estimated degradation value of a driving TFT by using accumulated data through input data counting; compensating all the pixels of a display panel by using a first gain value, which is initially set, and the estimated degradation value; generating a sensing value by sensing all or some of the pixels of the display panel after driving is performed for a certain time; generating a second gain value by compensating the first gain value if an error between the estimated degradation value and the sensing value is more than a reference value; generating compensation data by compensating the estimated degradation value by using the second gain value; and compensating all the pixels of the display panel by using the compensation data.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:

As to claim 8, the prior art of record does not disclose applicant’s claimed invention:
“A pixel compensation driving method for driving a pixel compensation driving circuit, wherein the pixel compensation driving circuit comprises a driving transistor (DT), a first transistor (T1), a second transistor (T2), a third transistor (T3), a fourth transistor (T4), a storage capacitor, a light-emitting element, a first switch (S1), a second switch (S2), and a compensation unit; a control terminal of the driving transistor (DT) is connected to a first node (G), a first terminal of the driving transistor (DT) is connected to a second node (S), and a second terminal of the driving transistor (DT) is connected to a third node (Q); a control terminal of the first transistor (T1) is connected to a first scan signal (Scan1), a first terminal of the first transistor (T1) is connected to a data line and a first terminal of the compensation unit, and a second terminal of the first transistor (T1) is connected to the first node (G);
a control terminal of the second transistor (T2) is connected to a second scan signal (Scan2), a first terminal of the second transistor (T2) is connected to the second node (S), and a second terminal of the second transistor (T2) is connected to a first terminal of the first switch (S1) and a first terminal of the second switch (S2); a control terminal of the third transistor (T3) is connected to a third scan signal (Scan3), a first terminal of the third transistor (T3) is connected to a negative power supply voltage (VSS), and a second terminal of the third transistor (T3) is connected to the second node (S); a control terminal of the fourth transistor (T4) is connected to a fourth scan signal (Scan4), a first terminal of the fourth transistor (T4) is connected to the third node (Q), and a second terminal of the fourth transistor (T4) is connected to a positive power supply voltage (VDD); a first terminal of the storage capacitor is connected to the first node (G), and a second terminal of the storage capacitor is connected to the second node (S); a first terminal of the light-emitting element is connected to the positive power supply voltage (VDD), and a second terminal of the light-emitting element is connected to the third node (Q); a 

As to claim 13, the prior art of record does not disclose applicant’s claimed invention: 
“A display device, comprising a pixel compensation driving circuit, wherein the pixel compensation driving circuit comprises a driving transistor (DT), a first transistor (T1), a second transistor (T2), a third transistor (T3), a fourth transistor (T4), a storage capacitor, a light-emitting element, a first switch (S1), a second switch (S2), and a compensation unit; a control terminal of the driving transistor (DT) is connected to a first node (G), a first terminal of the driving transistor (DT) is connected to a second node (S), and a second terminal of the driving transistor (DT) is connected to a third node (Q); a control terminal of the first transistor (T1) is connected to a first scan signal (Scan1), a first terminal of the first transistor (T1) is connected to a data line and a first terminal of the compensation unit, and a second terminal of the first transistor (T1) is connected to the first node (G); a control terminal of the second transistor (T2) is connected to a second scan signal (Scan2), a first terminal of the second transistor (T2) is connected to the second node (S), and a second terminal of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 	                                                      Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624